QBfficeof ttp $?Wmep &kneral
                                        Mate of Qexae
DAN MORALES                           November 25,199l
 Al-rORNEI
        GENERAL


    Honorable Merrill L Hartman                 Opiion No. DM-58

    Court Reporters Ckrtification Board         Re: Whether the Court Reporters Cer-
    P.O. Box 13131, Capitol Station             tification Board may consider an appli-
    Austin, Texas 78711-3131                    cation for certification under Govem-
                                                ment Code section 52.021(e) after the
                                                effective date of repeal of that provision,
                                                when consideration of the application be-
                                                gan before the repeal date (RQ-176)

    Dear Judge Hartmam

           You have requested an opinion from this office concerning the repeal
    e&dive Sepmmber l, 1991, of section 52.021(e) of the Government Code. Former
    section 52.021(e) provided the following:

                  (e) A person who has successfully completed a registered
              professional reporter% examination administered by the
              National Shortband Reporters hation         having standards and
              requirements equivalent to or more dif3icult than those
              presaii     by this chapter, who has made proper application for
              and successfully passed Part B of the certification examination
              admikstered by the Court Reporters Certification Board, and
              who has been actively engaged in the practice of shorthand
              reporting while maintaining continuous membership in the
              national association is entitled to be certitkd to the supreme
              court in the manner provided by Section 52.024.

    ‘The act repealing this provision, House Bill 1417, states in section 2 that it

              takes effect September 1.1991, ~JUIapplies on& to cti@atiom
              by the Ciwt Reporters Cedjicatron Bod to the supreme wwt . . .
              maa’e on or &er ti date. A cert#ication made under Chapter
              52, Government Code, before September 1.1991, is governed by


                                              p. 292
Honorable Merrill L Hartman - Page 2            (DX-58)




          the law as it existed on the date the certification was made, and
          that law is continued in effect for that purpose.

Acts 1991,72d Leg., ch. 799,s 2, at 2809 (emphasis added).

       Your request to us is prompted by the following situation. A subcommittee
of the board first considered an application for certification under section 52.021(e)
before September 1.1991. However, the subcommittee of the board, being unable
to reach a consensus on the applicant’s qualifications, postponed further
consideration of the application until a future board meeting. As no consensus was
reached on the application in question, the board has not certified the applicant to
the supreme court. September 1, 1991 has now passed, and you ask whether the
board may continue to consider the application under repealed section 52.021(e).
We conclude that it may not.

         We find that the savings clause in House Bill 1417 was only intended to
apply to applications actually pending in the supreme court as of September 1,199l.
House Bill 1417 clearly’provides that section 52.021(e) continues in effect only as to
certifications made by the Court Reporters Certification Board to the’supreme court
before. September 1.1991. Id ’If the board had certified the individual in question
to the supreme court prior to September 1, the applicant would have been entitled
to a certificate under former provision 52.021(e). However, such is not the case; as
of September 1, the board had not certified the applicant to the supreme court.
Accordingly, thii particular application may ‘not be considered by the board under
section 52.023(e). De fact that the applicant in question submitted ti application
to the board piior to September 1 does not alter this result.


                                  SUMMARY
               The Court Reporters Certification Board may not continue
          to consider an application for certification under now-repealed
          section 52.021(e) of the Government Code. Section 52.021(e)
          continues in effect only as to applications for certification that




                                      p. 293
Honorable Merrill L. Hartman - Page 3         (DM-58)




         were pending before the supreme court prior to September 1,
         1991.




                                               DAN      MORALES
                                               Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Faith Steinberg
Assistant Attorney General




                                     P. 294